Citation Nr: 0737077	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-08 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

Although the statement of the case in February 2005 
addressed the claims of  service connection for vertigo and 
hypertension as well as the claim for increase for bilateral 
hearing loss, in his substantive appeal, filed in March 
2005, the veteran perfected the appeal only on the claim for 
increase for hearing loss. 

The veteran canceled his hearing before the Board scheduled 
in September 2005.  As the veteran has requested the hearing 
to be rescheduled, the hearing request is deemed to have been 
withdrawn. 38 C.F.R. § 20.702(e). 


FINDINGS OF FACT

1. VA audiometric testing in July 2002 revealed level I 
hearing acuity in the right ear and level I hearing acuity in 
the left ear.  

2. VA audiometric testing in April 2005 revealed level IV 
hearing acuity in the right ear and level II hearing acuity 
in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating higher for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in March 2002 and in July 2002.  The veteran was 
notified that VA would obtain VA records and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  

The veteran was asked to submit evidence that would include 
evidence in his possession that pertained to the claim. The 
notice included the general provision for the effective date 
of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
the type of evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); and, of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of 
the claim, except for the degree of disability assignable). 

Because the content of the VCAA notice did not include the 
type of evidence needed to substantiate the claim, the VCAA 
notice was defective.  In this case, the defect in the notice 
was cured by actual knowledge on the part of the veteran as 
evidenced by the veteran's argument in his substantive appeal 
in March 2005 that his hearing loss was worse and it affected 
him on the job as a crane operator because he had difficulty 
responding to the commands on the radio.  As the essential 
fairness of the adjudication was not affected, the 
presumption of prejudicial error as to the content defect in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). S 

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim, and 
any deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA and private 
medical records and has afforded the veteran VA examinations 
for hearing loss.  As there are no additional records to 
obtain, no further assistance to the veteran is required to 
comply with the duty to assist.

In October 2007, the veteran's representative requested that 
the veteran be afforded another VA audiology examination.  In 
the absence of evidence of a material change in the 
disability, a reexamination under 38 C.F.R. § 3.327(a) is not 
warranted. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155.  

Rating Criteria for Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  Under the applicable rating criteria, a 
rating for bilateral lateral hearing loss may range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level in decibels, measured by pure tone 
audiometric tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz. 38 C.F.R. § 4.85(a) and (d).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four. This average is 
used in all cases to determine the Roman numeral designation 
for hearing impairment from Table VI or VIA.  38 C.F.R. 
§ 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  



Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Analysis

Private audiometric testing in April 2020 and in June 2002 is 
inadequate for rating purposes under 38 C.F.R. § 4.85(a) 
because it is not shown to have been conducted by a state-
licensed audiologist (an examination for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist and include a puretone audiometry test and a 
controlled speech discrimination test (Maryland CNC)).  

The report of VA audiometric testing in June 2002 was 
apparently conducted in conjunction with furnishing the 
veteran's auditory amplification.  However, puretone 
thresholds levels were tested only in the right ear and not 
both ears.  Moreover, there was no speech discrimination 
testing of either ear.  So, that test is inadequate for 
rating purposes.  

VA Audiology Evaluation in July 2002

On VA audiology evaluation in July 2002, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 25, 35, 70, and 75 decibels, respectively, with an 
average decibel loss rounded to 51.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 15, 20, 
60, and 65 decibels, respectively, with an average decibel 
loss rounded to 40.  Speech recognition or discrimination was 
94 percent in the right ear and 96 in the left ear. 

The findings for the right ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
51 is in the range of between 50 and 57 and the speech 
discrimination score of 94 percent is the range of between 92 
and 100 percent. 

The findings for the left ear yield a numerical designation 
of I under TABLE VI as the average puretone decibel loss of 
40 is in the range of between 0 and 41 and the speech 
discrimination score of 96 percent is the range of between 92 
and 100 percent. 

Entering the numeral designations of I and I to TABLE VII 
yields a disability rating of zero percent (i.e., a 
noncompensable disability rating) under Diagnostic Code 6100. 

The puretone threshold was not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz and, so, the 
provisions of 38 C.F.R. § 4.86(b) are not applicable.  Also, 
the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more and, so, an exceptional pattern of hearing 
impairment is not shown under 38 C.F.R. § 4.86(a).  

VA outpatient treatment records show that in August 2002 the 
veteran requested hearing aids.  

In a December 2003 statement the veteran reported that VA had 
given him a hearing aid for his right ear and that two 
private audiometric tests had shown a hearing loss and 
recommended hearing aids for both ears.  

VA Audiology Evaluation in April 2005

On VA audiology evaluation in April 2005, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 45, 60, 75, and 75 decibels, respectively, with an 
average decibel loss rounded to 64.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 35, 40, 
70, and 70 decibels, respectively, with an average decibel 
loss rounded to 54.  Speech recognition or discrimination was 
80 percent in the right ear and 84 in the left ear. 



The findings for the right ear yield a numerical designation 
of IV under TABLE VI as the average puretone decibel loss of 
64 is in the range of between 58 and 65 and the speech 
discrimination score of 80 percent is the range of between 76 
and 80 percent. 

The findings for the left ear yield a numerical designation 
of II under TABLE VI as the average puretone decibel loss of 
54 is in the range of between 50 and 57 and the speech 
discrimination score of 84 percent is the range of between 84 
and 90 percent. 

Entering the numeral designations of II and IV to TABLE VII 
yields a disability rating of zero percent (i.e., a 
noncompensable disability rating) under Diagnostic Code 6100. 

The puretone threshold was not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz and, so, the 
provisions of 38 C.F.R. § 4.86(b) are not applicable.  Also, 
the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more and, so, an exceptional pattern of hearing 
impairment is not shown under 38 C.F.R. § 4.86(a).  

Addressing the appropriate evaluation to be assigned for the 
veteran's bilateral hearing loss, the veteran insists that 
the severity of his bilateral hearing loss is of greater 
severity than reflected by the current noncompensable 
disability rating which is assigned. 

The veteran's wife stated in June 2005 that over the years 
the veteran's hearing loss had progressively worsened.  
However, the assignment of a disability rating for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992). 

For the above reasons, the preponderance of the evidence is 
against a compensable rating for bilateral hearing loss.  

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

The Board finds that the disability picture is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App.337 
(1996).  


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


